Title: From Thomas Jefferson to Boonen Graves & William Crafts, 8 April 1790
From: Jefferson, Thomas
To: Graves, Boonen,Crafts, William



Gentlemen
New York April 8. 1790.

I received on my arrival here a fortnight ago your favor of Jan. 28. I had then with me all the bonds I had received in consequence of the authority delegated to me by the state of South Carolina on that subject, and have since delivered them to Messrs. Izard and Butler the Senators of the state, whose receipt I have in these words. ‘New York March 23. 1790. Received on behalf of the State of South Carolina from Thomas Jefferson 150. obligations signed by Alexander Gillon and delivered to the said Thos. by Messrs. Nicholas & Jacob Van Staphorsts of Amsterdam by order of the Governor of the said state, the said obligations being distinguished by numbers from 1. to 150. inclusive. Ra. Izard. P. Butler.’ I have the honor to be Gentlemen Your most obedient humble servt,

Th: Jefferson

